State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   518233
________________________________

In the Matter of the Claim of
   JOSEPH LAVALLEY,
                    Respondent.

THE WEST FIRM, PLLC,                        MEMORANDUM AND ORDER
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Garry, Devine and Clark, JJ.

                             __________


      The West Firm, PLLC, Albany (Thomas S. West of counsel),
for appellant.

      Cynthia Feathers, Glens Falls, for Joseph LaValley,
respondent.

                             __________


      Appeal from a decision of Unemployment Insurance Appeal
Board, filed April 16, 2013, which ruled that The West Firm, PLLC
is liable for unemployment insurance contributions on
remuneration paid to claimant and others similarly situated.

      The West Law Firm, PLLC hired claimant as a "contract
attorney" to prepare a legal memorandum on a time-sensitive
matter. Upon reviewing claimant's written memorandum analyzing
the legal responsibilities of a client with respect to certain
property, West declined to pay claimant for all of the hours that
he worked on the project, gave claimant an opportunity to revise
his memorandum and, upon completion of the project, declined to
continue working with him. The Unemployment Insurance Appeal
                              -2-                518233

Board determined that claimant was West's employee and that it
was liable for additional unemployment insurance contributions
based on the remuneration paid to him and others similarly
situated. West now appeals.

      "[I]t is well settled that the existence of an employer-
employee relationship is a factual issue for the Board to decide
and its determination will not be disturbed if supported by
substantial evidence" (Matter of Parisi [Commissioner of Labor],
54 AD3d 456, 456 [2008]; see Matter of Empire State Towing &
Recovery Assn., Inc. [Commissioner of Labor], 15 NY3d 433, 437
[2010]). Inasmuch as the work at issue here involved
professional services that generally do not lend themselves to
close supervision or control of the details of the work, the
pertinent inquiry is whether the employer has retained "overall
control," and "substantial evidence of control over important
aspects of the services performed other than results or means is
sufficient to establish an employer-employee relationship"
(Matter of Empire State Towing & Recovery Assn., Inc.
[Commissioner of Labor], 15 NY3d at 437 [internal quotation marks
and citation omitted]). In that regard, West hired claimant
after an interview and based upon his analytical expertise
acquired during a federal clerkship. West set his rate of pay at
$100 an hour or on a per project basis, and provided him with a
parking pass, office, desk, computer, receptionist, a firm email
address and information technology support. Two attorneys
supervised him, gave him instructions on how to perform his
tasks, told him to ask permission before pursuing new legal
issues, reviewed his work and made revisions. He was also
covered under West's malpractice insurance. In our view, the
foregoing constitutes substantial evidence to support the Board's
decision that claimant was an employee of West, even if evidence
exists to support a contrary conclusion (see Matter of Parisi
[Commissioner of Labor], 54 AD3d at 456; Matter of Spinnell
[Commissioner of Labor], 300 AD2d 770, 771 [2002]; see also
Matter of Goddard [Summit Health, Inc.–Commissioner of Labor],
118 AD3d 1200, 1201-1202 [2014]). West's remaining arguments
have been considered and, to the extent they are preserved, have
been found to be lacking in merit.
                              -3-                  518233

      Peters, P.J., Lahtinen, Garry, Devine and Clark, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court